


110 HR 3020 : PRIME Act
U.S. House of Representatives
2007-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 3020
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 5, 2007
			 Received; read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		AN ACT
		To amend the Small Business Act to improve
		  the Microloan program, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Microloan Amendments and
			 Modernization Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Microloan
					Sec. 101. Transmission of credit reporting
				information.
					Sec. 102. Flexible credit.
					Sec. 103. Intermediary eligibility requirements.
					Sec. 104. Average loan size.
					Sec. 105. Technical assistance.
					Sec. 106. Entrepreneurs with disabilities.
					Title II—PRIME
					Sec. 201. Short title.
					Sec. 202. PRIME.
					Sec. 203. Conforming repeal.
				
			IMicroloan
			101.Transmission of
			 credit reporting informationSection 7(m) of the Small Business Act (15
			 U.S.C. 636(m)) is amended by adding at the end the following:
				
					(14)Credit
				reporting informationThe Administrator shall establish a
				process, for use by a lender making a loan to a borrower under this subsection,
				under which the lender provides to the major credit reporting agencies the
				information about the borrower that is relevant to credit reporting, such as
				the payment activity of the borrower on the
				loan.
					.
			102.Flexible
			 creditSection 7(m) of the
			 Small Business Act (15 U.S.C. 636(m)) is amended, in
			 each of paragraphs (1)(B)(i) and (11)(B), by striking
			 short-term,.
			103.Intermediary
			 eligibility requirementsSection 7(m)(2) of the Small Business Act
			 (15 U.S.C.
			 636(m)(2)) is amended—
				(1)in subparagraph
			 (A) by striking paragraph (10) and inserting paragraph
			 (11); and
				(2)by
			 amending subparagraph (B) to read as follows:
					
						(B)has—
							(i)at
				least—
								(I)1 year of
				experience making microloans to startup, newly established, or growing small
				business concerns; or
								(II)1 full-time
				employee who has not less than 3 years experience making microloans to startup,
				newly established, or growing small business concerns; and
								(ii)at least 1 year
				of experience providing, as an integral part of its microloan program,
				intensive marketing, management, and technical assistance to its
				borrowers.
							.
				104.Average loan
			 sizeSection 7(m) of the Small
			 Business Act (15
			 U.S.C. 636(m)) is amended by striking $7,500 and
			 inserting $10,000 in each of the following places: paragraph
			 (3)(F)(iii), paragraph (6)(C)(i), and paragraph (6)(C)(ii).
			105.Technical
			 assistanceSection 7(m)(4)(E)
			 of the Small Business Act (15 U.S.C. 636(m)(4)(E)) is amended
			 as follows:
				(1)Pre-loanClause
			 (i) is amended by striking 25 percent and inserting 35
			 percent.
				(2)Third party
			 contractsClause (ii) is amended by striking 25
			 percent and inserting 35 percent.
				106.Entrepreneurs
			 with disabilitiesSection
			 7(m)(1)(A)(i) of the Small Business Act (15 U.S.C. 636(m)(1)(A)(i)) is
			 amended by inserting disabled, before and minority
			 entrepreneurs.
			IIPRIME
			201.Short
			 titleThis title may be cited
			 as the Program for Investment in
			 Microentrepreneurs Act or the PRIME Act.
			202.PRIMEThe Small Business Act is amended—
				(1)by redesignating
			 section 37 as 99; and
				(2)by inserting after
			 section 36 the following:
					
						37.PRIME
				Program
							(a)DefinitionsFor purposes of this section, the following
				definitions shall apply:
								(1)Capacity
				building servicesThe term capacity building
				services means services provided to an organization that is, or that is
				in the process of becoming, a microenterprise development organization or
				program, for the purpose of enhancing its ability to provide training and
				services to disadvantaged entrepreneurs.
								(2)Disadvantaged
				entrepreneurThe term disadvantaged entrepreneur
				means a microentrepreneur that is—
									(A)a very low-income
				person;
									(B)a low-income
				person; or
									(C)an entrepreneur
				that lacks adequate access to capital or other resources essential for business
				success, or is economically disadvantaged, as determined by the
				Administrator.
									(3)CollaborativeThe
				term collaborative means 2 or more nonprofit entities that agree
				to act jointly as a qualified organization under this section.
								(4)Indian
				tribeThe term Indian
				tribe means any Indian tribe, band, pueblo, nation, or other organized
				group or community, including any Alaska Native village or regional or village
				corporation, as defined in or established pursuant to the Alaska Native Claims
				Settlement Act, which is recognized as eligible for the special programs and
				services provided by the United States to Indians because of their status as
				Indians.
								(5)IntermediaryThe
				term intermediary means a private, nonprofit entity that seeks to
				serve microenterprise development organizations and programs as authorized
				under subsection (d).
								(6)Low-income
				personThe term low-income person means a person
				having an income, adjusted for family size, of not more than—
									(A)for metropolitan
				areas, 80 percent of the area median income; and
									(B)for
				nonmetropolitan areas, the greater of—
										(i)80
				percent of the area median income; or
										(ii)80 percent of the
				statewide nonmetropolitan area median income.
										(7)MicroentrepreneurThe
				term microentrepreneur means the owner or developer of a
				microenterprise.
								(8)MicroenterpriseThe
				term microenterprise means a sole proprietorship, partnership, or
				corporation that—
									(A)has fewer than 5
				employees; and
									(B)generally lacks
				access to conventional loans, equity, or other banking services.
									(9)Microenterprise
				development organization or programThe term
				microenterprise development organization or program means a
				nonprofit entity, or a program administered by such an entity, including
				community development corporations or other nonprofit development organizations
				and social service organizations, that provides services to disadvantaged
				entrepreneurs.
								(10)Poverty
				lineThe term poverty
				line means the official poverty line defined by the Office of Management
				and Budget based on the most recent data available from the Bureau of the
				Census. The Administrator shall revise annually (or at any shorter interval the
				Administrator determines to be feasible and desirable) the poverty line. The
				required revision shall be accomplished by multiplying the official poverty
				line by the percentage change in the Consumer Price Index for All Urban
				Consumers during the annual or other interval immediately preceding the time at
				which the revision is made.
								(11)Training and
				technical assistanceThe term training and technical
				assistance means services and support provided to disadvantaged
				entrepreneurs, such as assistance for the purpose of enhancing business
				planning, marketing, management, financial management skills, and assistance
				for the purpose of accessing financial services.
								(12)Very low-income
				personThe term very low-income person means having
				an income, adjusted for family size, of not more than 150 percent of the
				poverty line.
								(b)Establishment of
				programThe Administrator shall establish a microenterprise
				technical assistance and capacity building grant program to provide assistance
				from the Administration in the form of grants to qualified organizations in
				accordance with this section.
							(c)Uses of
				assistanceA qualified organization shall use grants made under
				this section—
								(1)to provide
				training and technical assistance to disadvantaged entrepreneurs;
								(2)to provide
				training and capacity building services to microenterprise development
				organizations and programs and groups of such organizations to assist such
				organizations and programs in developing microenterprise training and
				services;
								(3)to aid in
				researching and developing the best practices in the field of microenterprise
				and technical assistance programs for disadvantaged entrepreneurs; and
								(4)for such other
				activities as the Administrator determines are consistent with the purposes of
				this section.
								(d)Qualified
				organizationsFor purposes of eligibility for assistance under
				this section, a qualified organization shall be—
								(1)a nonprofit
				microenterprise development organization or program (or a group or
				collaborative thereof) that has a demonstrated record of delivering
				microenterprise services to disadvantaged entrepreneurs;
								(2)an
				intermediary;
								(3)a microenterprise
				development organization or program that is accountable to a local community,
				working in conjunction with a State or local government or Indian tribe;
				or
								(4)an Indian tribe
				acting on its own, if the Indian tribe can certify that no private organization
				or program referred to in this paragraph exists within its jurisdiction.
								(e)Allocation of
				assistance; subgrants
								(1)Allocation of
				assistance
									(A)In
				generalThe Administrator shall allocate assistance from the
				Administration under this section to ensure that—
										(i)activities
				described in subsection (c)(1) are funded using not less than 75 percent of
				amounts made available for such assistance; and
										(ii)activities
				described in subsection (c)(2) are funded using not less than 15 percent of
				amounts made available for such assistance.
										(B)Limit on
				individual assistanceNo single person may receive more than 10
				percent of the total funds appropriated under this section in a single fiscal
				year.
									(2)Targeted
				assistanceThe Administrator shall ensure that not less than 50
				percent of the grants made under this section are used to benefit very
				low-income persons, including those residing on Indian reservations.
								(3)Subgrants
				authorized
									(A)In
				generalA qualified organization receiving assistance under this
				section may provide grants using that assistance to qualified small and
				emerging microenterprise organizations and programs, subject to such rules and
				regulations as the Administrator determines to be appropriate.
									(B)Limit on
				administrative expensesNot more than 7.5 percent of assistance
				received by a qualified organization under this section may be used for
				administrative expenses in connection with the making of subgrants under
				subparagraph (A).
									(4)DiversityIn
				making grants under this section, the Administrator shall ensure that grant
				recipients include both large and small microenterprise organizations, serving
				urban, rural, and Indian tribal communities serving diverse populations.
								(5)Prohibition on
				preferential consideration of certain SBA Program participantsIn
				making grants under this section, the Administrator shall ensure that any
				application made by a qualified organization that is a participant in the
				program established under section 7(m) does not receive preferential
				consideration over applications from other qualified organizations that are not
				participants in such program.
								(f)Matching
				requirements
								(1)In
				generalFinancial assistance under this section shall be matched
				with funds from sources other than the Federal Government on the basis of not
				less than 50 percent of each dollar provided by the Administration.
								(2)Sources of
				matching fundsFees, grants, gifts, funds from loan sources, and
				in-kind resources of a grant recipient from public or private sources may be
				used to comply with the matching requirement in paragraph (1).
								(3)Exception
									(A)In
				generalIn the case of an applicant for assistance under this
				section with severe constraints on available sources of matching funds, the
				Administrator may reduce or eliminate the matching requirement in paragraph
				(1).
									(B)LimitationNot
				more than 10 percent of the total funds made available from the Administration
				in any fiscal year to carry out this section may be excepted from the matching
				requirement in paragraph (1), as authorized by subparagraph (A).
									(g)Applications for
				assistanceAn application for assistance under this section shall
				be submitted in such form and in accordance with such procedures as the
				Administrator shall establish.
							(h)Recordkeeping
								(1)In
				GeneralA qualified organization receiving assistance from the
				Administration under this section shall keep such records, for such periods as
				may be prescribed by the Administrator and necessary to disclose the manner in
				which any assistance under this section is used and to demonstrate compliance
				with the requirements of this section.
								(2)User Profile
				InformationThe Administrator shall require each qualified
				organization receiving assistance from the Administration under this section to
				compile such data, as is determined to be appropriate by the Administrator, on
				the gender, race, ethnicity, national origin, or other pertinent information
				concerning individuals that utilize the services of the assisted organization
				to ensure that targeted populations and low-income residents of investment
				areas are adequately served.
								(3)Access to
				RecordsThe Administrator shall have access on demand, for the
				purpose of determining compliance with this section, to any records of a
				qualified organization that receives assistance from the Administration under
				this section.
								(4)ReviewNot
				less than annually, the Administrator shall review the progress of each
				assisted organization in carrying out its strategic plan, meeting its
				performance goals, and satisfying the terms and conditions of its assistance
				agreement.
								(5)Reporting
									(A)Annual
				reportsThe Administrator shall require each qualified
				organization receiving assistance from the Administration under this section to
				submit an annual report to the Administrator on its activities, its financial
				condition, and its success in meeting performance goals, in satisfying the
				terms and conditions of its assistance agreement, and in complying with other
				requirements of this section, in such form and manner as the Administrator
				shall specify.
									(B)Availability of
				reportsThe Administrator, after deleting or redacting any
				material as appropriate to protect privacy or proprietary interests, shall make
				such reports submitted under subparagraph (A) available for public
				inspection.
									(i)ImplementationThe
				Administrator shall, by regulation, establish such requirements as may be
				necessary to carry out this
				section.
							.
				203.Conforming
			 repealSubtitle C (15 U.S.C.
			 6901 et seq.) of title I of the Riegle Community Development and Regulatory
			 Improvement Act of 1994 is repealed.
			
	
		
			Passed the House of
			 Representatives September 4, 2007.
			Lorraine C. Miller,
			Clerk.Jorge E. Sorensen,
			Deputy Clerk.
		
	
	
	
